Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 9-10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Khalil et al. [US 9716136 B1] (hereinafter Abou-Khalil) and further in view of Matsui et al. [US PAT 6191007 B1] (hereinafter Matsui).

Regarding claim 1, the invention of Abou-Khalil teaches,
a structure (333, Fig. 3) comprising: 
a semiconductor substrate (225 [comprising 228, Col. 3, Lin. 58], Fig. 3, Col. 3, Lin. 54); 
a polycrystalline resistor region (240/243, Fig. 3, Col. 3. Lin. 65 – Col. 4, Lin. 2) over the semiconductor substrate (225), the polycrystalline resistor region (240) including a semiconductor material in a polycrystalline morphology (240, Fig. 3, Col. 3, Lin. 58); and 
a dopant-including polycrystalline region (243, Fig. 3, Col. 3, Lin. 58) between the polycrystalline resistor region (240/243) and the semiconductor substrate (225), 
wherein a dopant of the dopant-including polycrystalline region (243) includes a noble gas element (Col 3., Lin. 38).
The invention of Abou-Khalil does not specifically teach,
a dopant-including polycrystalline region between (yet the region appears to be beside of within the same layer) the polycrystalline resistor region and the semiconductor substrate.
However, it is noted that the invention of Abou-Khalil teaches,
a dopant-including polycrystalline region (243, Fig. 3, Col. 3, Lin. 58) which appears beside or within the same layer as the polycrystalline resistor region.
Referring to the invention of Matsui, Matsui teaches,
a dopant-including polycrystalline region (113 [wherein it would have been commonly known for the support substrate to be doped to achieve the electrical purpose], Fig. 15, Col. 28, Lin. 59; see also equivalent doped region 415, Fig. 50, Col. 51, Lin. 7) between the polycrystalline resistor region (115, Fig. 15, Col. 28, Lin. 57; see also wherein forming trenches of 413 would have been known to form regions of increased resistivity, Fig. 50, Col. 51, Lin. 6) and the semiconductor substrate (112, Fig. 15, Col. 30, Lin. 63; see also 412, Fig. 50, Col. 51, Lin. 6), 
In view of such teachings of Abou-Khalil and Matsui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form a doped polycrystalline region between the resistor region and substrate to control electrical properties of the respective regions (i.e. adjusting resistivity of trench/resistor areas by differing dopant/impurity concentrations with respect to the undoped regions) (see MPEP § 2144.07).

Regarding claim 3, the invention of Abou-Khalil does not specifically teach,
an oxide layer between the polycrystalline resistor region and the dopant-including polycrystalline region.
However, it is noted that the invention of Abou-Khalil does teach, in another embodiment, 
an oxide layer (710, Fig. 7, Col. 5, Lin. 47) over the polycrystalline resistor region (707, Fig. 7, Col. 5. Lin. 47) and the dopant-including polycrystalline region (616, Fig. 7, Col. 5. Lin. 47).
Referring to the invention of Matsui, Matsui teaches,
an oxide layer (114a/114b, Fig. 15-16E, Col. 28, Lin. 57 and Col. 29, Lin. 44; see also 414, Fig. 15, Col. 51, Lin. 11) between the polycrystalline resistor region (115, Fig. 16E, Col. 28, Lin. 67 - Col. 29, Lin. 5; see also 413, Fig. 50, Col. 51, Lin. 6) and the dopant-including polycrystalline region (119, Fig. 16E, Para. Col. 29, Lin. 48; see also 415, Fig. 50, Col. 51, Lin. 7).
In view of such teachings of Abou-Khalil and Matsui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include a dividing gate oxide layer for electrical control between polysilicon layers (i.e. increasing electrical resistance between said layers) for the intended function of the resistive structure (see MPEP § 2144.07).

Regarding claim 4, the invention of Abou-Khalil does not specifically teach,
wherein the oxide layer is part of a trench isolation arrangement.
Referring to the invention of Matsui, Matsui teaches,
wherein the oxide layer (114a/114b, Fig. 15-16E, Col. 28, Lin. 57 and Col. 29, Lin. 44; see also 414, Fig. 15, Col. 51, Lin. 11) is part of a trench isolation arrangement (wherein 114b forms trenches separating 115 sections, Fig. 16E; see also wherein 414 fills trenches in layer 413, Fig. 50).
In view of such teachings of Abou-Khalil and Matsui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate an oxide layer in a trench isolation arrangement to separate underlying structures from active structures (i.e. transistors) formed above the layer (see MPEP § 2144.07).

Regarding claim 5, the invention of Abou-Khalil does not specifically teach in one embodiment,
wherein the oxide layer is part of a gate dielectric layer.
However, it is noted that the invention of Abou-Khalil does teach in another embodiment,
a gate oxide layer (713, Fig. 7, Col. 5, Lin. 48) deposited over a gate area (716/717, Fig. 7, Col. 5, Lin. 48).
Referring to the invention of Matsui, Matsui teaches,
wherein the oxide layer (wherein 114b contacts 114a to form a single layer and separate sections of 114a as a gate dielectric, Fig. 16E, Col. 29, Lin. 27; see also wherein oxide layer 414 of patterned 416 is a back dielectric portion wherein 416 forms the electrode, Fig. 50) is part of a gate dielectric layer (Col. 51, Lin. 16).
In view of such teachings of Abou-Khalil and Matsui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the oxide layer as a gate dielectric layer to isolate electrical structures (i.e. channels, source/drain, and doped layers) (see § MPEP 2144.07).

Regarding claim 9, the invention of Abou-Khalil teaches,
the structure of claim 1, wherein the polycrystalline resistor region (240/243, Fig. 3, Col. 3. Lin. 65 – Col. 4, Lin. 2) includes polysilicon (Col. 4, Lin. 2) and the semiconductor substrate (225 [comprising 228, Col. 3, Lin. 58], Fig. 3, Col. 3, Lin. 54) includes monocrystalline silicon (wherein additional polycrystalline layers such as 240 originate from single crystal silicon substrate 225, Col. 3, Lin. 35).

Regarding claim 10, the invention of Abou-Khalil teaches,
the structure of claim 1, wherein the dopant includes argon (Ar) (Col. 3, Lin. 38).

Regarding claim 12, the invention of Abou-Khalil teaches,
the structure of claim 1, wherein the semiconductor substrate (225, Fig. 3, Col. 3, Lin. 54) includes a semiconductor- on-insulator (SOI) substrate including a semiconductor-on-insulator (SOI) layer (Col. 3, Lin. 53) over a buried insulator layer (228, Fig. 3, Col. 3, Lin. 58) over a bulk semiconductor substrate (as any conventional semiconductor substrate would be known to one on the art, Col. 3, Lin. 53-61), and 
further comprising an active device over the SOI substrate (231, Fig. 3, Col. 3, Lin. 59), and wherein the dopant- damage polycrystalline region (243, Fig. 3, Col. 3, Lin. 58) does not extend under the active device (231 [wherein 243 prevents the amorphized region of the polysilicon resistor 240 from recrystallizing back to single crystal silicon, Col. 4, Lin. 3]; see also Fig. 2, wherein 243 is not under the device).

Regarding claim 14, the invention of Abou-Khalil teaches,
a structure (333, Fig. 3), comprising: 
a semiconductor substrate (225 [comprising 228, Col. 3, Lin. 58], Fig. 3, Col. 3, Lin. 54); 
a polycrystalline resistor region (240/243, Fig. 3, Col. 3. Lin. 65 – Col. 4, Lin. 2) over a semiconductor substrate (225), the polycrystalline resistor region (240) including a semiconductor material in a polycrystalline morphology (240, Fig. 3, Col. 3, Lin. 58); 
an argon-including polycrystalline region (243, Fig. 3, Col. 3, Lin. 38 and 58) between the polycrystalline resistor region (240/243) and the semiconductor substrate (225); and 
an active device (231, Fig. 3, Col. 3, Lin. 59) over the semiconductor substrate (225), wherein the active device (231) includes a monocrystalline body (243, Fig. 2, Col. 3, Lin. 58) and the argon-including polycrystalline region extends under the active device (wherein 243 is under 231, Fig. 3).
The invention of Abou-Khalil does not specifically teach,
an argon-including polycrystalline region between the polycrystalline resistor region (240/243) and the semiconductor substrate (225).
However, it is noted that the invention of Abou-Khalil teaches,
an argon-including polycrystalline region (243, Fig. 3, Col. 3, Lin. 38 and 58) which appears beside or within the same layer as the polycrystalline resistor region (240/243) and the semiconductor substrate (225).
Referring to the invention of Matsui, Matsui teaches,
an argon-including polycrystalline region (119, Fig. 16E, Col. 29, Lin. 48, wherein implanted ions of a noble gas, to include argon, may be used, Col. 30, Lin. 10; see also doping of 415 which would be obvious to use a noble gas as well to one of ordinary skill in the art, Fig. 50, Col. 51, Lin. 7) between the polycrystalline resistor region (115, Fig. 16E, Col. 28, Lin. 67 - Col. 29, Lin. 5; see also 413, Fig. 50, Col. 51, Lin. 6) and the semiconductor substrate (112, Fig. 15, Col. 30, Lin. 63; see also 412, Fig. 50, Col. 51, Lin. 6).
In view of such teachings of Abou-Khalil and Matsui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form a doped polycrystalline region between the resistor region and substrate to control electrical properties of the respective regions (i.e. adjusting resistivity of trench/resistor areas by differing dopant/impurity concentrations with respect to the undoped regions) (see MPEP § 2144.07).

Regarding claim 16, the invention of Abou-Khalil does not specifically teach,
an oxide layer between the polycrystalline resistor region and the argon-including polycrystalline region, and wherein the oxide layer is part of one of: a trench isolation arrangement, and a gate dielectric layer.
However, it is noted that the invention of Abou-Khalil does teach, in another embodiment, 
an oxide layer (710, Fig. 7, Col. 5, Lin. 47) over the polycrystalline resistor region (707, Fig. 7, Col. 5. Lin. 47) and the dopant-including polycrystalline region (616, Fig. 7, Col. 5. Lin. 47), and 
a gate oxide layer (713, Fig. 7, Col. 5, Lin. 48) deposited over a gate area (716/717, Fig. 7, Col. 5, Lin. 48).
Referring to the invention of Matsui, Matsui teaches,
an oxide layer (wherein 114b contacts 114a to form a single layer and separate sections of 114a as a gate dielectric, Fig. 16E, Col. 29, Lin. 27; see also wherein oxide layer 414 of patterned 416 is a back dielectric portion wherein 416 forms the electrode, Fig. 50) between the polycrystalline resistor region (115, Fig. 16E, Col. 28, Lin. 67 - Col. 29, Lin. 5; see also 413, Fig. 50, Col. 51, Lin. 6) and the argon-including polycrystalline region (119, Fig. 16E, Col. 29, Lin. 48, wherein implanted ions of a noble gas, to include argon, may be used, Col. 30, Lin. 10; see also doping of 415 which would be obvious to use a noble gas as well to one of ordinary skill in the art, Fig. 50, Col. 51, Lin. 7), and wherein the oxide layer (114a/114b, Fig. 16E, Col. 29, Lin. 27; see also 414 of patterned 416 forming trenches, Fig. 50) is part of: a trench isolation arrangement (wherein 114b forms trenches separating 115 sections, Fig. 16E; see also wherein 414 fills trenches in layer 413, Fig. 50), and 
a gate dielectric layer (Col. 51, Lin. 16).
In view of such teachings of Abou-Khalil and Matsui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include a dividing gate oxide layer for electrical control between polysilicon layers (i.e. increasing electrical resistance between said layers) for the intended function of the resistive structure and also as a gate dielectric layer to isolate electrical structures (i.e. channels, source/drain, and doped layers).  Furthermore, the use of a trench isolation arrangement would have been known to separate underlying structures from active structures (i.e. transistors) formed above the layer and adjust resistivity between trenches and the near semiconductor/polysilicon regions (see MPEP § 2144.07).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Khalil and further in view of Matsui and Stuber et al. [US 2015/0179505 A1] (hereinafter Stuber).

Regarding claim 6, the invention of Abou-Khalil does not specifically teach in the same embodiment, 
a first contact and a second contact on the polycrystalline resistor region.
However, it is noted that the invention of Abou-Khalil does teach, in another embodiment,
a first contact (627 [left], Fig. 74, Para. 429) and a second contact (627 [left], Fig. 74, Para. 429), the first and second contacts being spacially separated (Fig. 74).
Referring to the invention of Stuber, Stuber teaches,
a first contact (1907 [left], Fig. 21) and a second contact (1907 [right], Fig. 21) on the polycrystalline resistor region (1904/1905 [wherein 1904 and 1905 may be formed of  polysilicon], Fig. 21, Para. 211), the first and second contacts being spacially separated (Fig. 21).
In view of such teachings of Abou-Khalil and Stuber, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to structure contacts on the polycrystalline region and separated for the proper functioning of the electrical device (i.e. channeling between contacts; gate, transistor formation) (see MPEP § 2144.07).

Claims 2, 11, 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Khalil and further in view of Matsui and Boudou et al. [US PAT 4916507] (hereinafter Boudou).

Regarding claim 2, the invention of Abou-Khalil does not specifically teach,
wherein the dopant-including polycrystalline region contacts an underside of the polycrystalline resistor region.
Referring to the invention of Boudou, Boudou teaches,
the structure of claim 1, wherein the dopant-including polycrystalline region (17b/17c [by means of mask 20 wherein exposed regions where resistors are to be doped with inactive ions], Fig. 2, Col 4., Lin. 13) contacts an underside of the polycrystalline resistor region (wherein 17b/17c in under 17, Fig. 2).
In view of such teachings of Abou-Khalil and Boudou, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to directly contact said layers to reduce fabrication costs (i.e. minimal processing steps) and to achieve electrical and thermal contacts for efficient device operation (i.e. thermal exchange, cooling, and/or electrical transport and resistivity) (see § MPEP 2144.07).

Regarding claim 11, the invention of Abou-Khalil teaches,
the structure of claim 1, further comprising an active device (231, Fig. 3, Col. 3, Lin. 59) over the semiconductor substrate (225, Fig. 3, Col. 3, Lin. 54), and 
wherein the active device (231) includes a monocrystalline body and the dopant- including polycrystalline region (243, Fig. 2, Col. 3, Lin. 58) extends under the active device (wherein 243 is under 231, Fig. 3), 
wherein the active device (231) includes a polycrystalline gate (234, Fig. 3, Col. 3, Lin. 52) in the same layer (wherein the gate is instead, in a layer above, Fig. 3) as the polycrystalline resistor region (243).
The invention of Abou-Khalil does not specifically teach,
a polycrystalline gate in the same layer as the polycrystalline resistor region.
However, it is noted that the invention of Abou-Khalil does teach,
wherein the active device (231) includes a polycrystalline gate (234, Fig. 3, Col. 3, Lin. 52) in a layer above, Fig. 3 as the polycrystalline resistor region (243).
Referring to the invention of Boudou, Boudou teaches, 
wherein the active device (14, Fig. 2, Col. 3, Lin. 24) includes a polycrystalline gate (14c, Fig. 3, Col. 3, Lin. 27) in the same layer as the polycrystalline resistor region (17b/17c [by means of mask 20 wherein exposed regions where resistors are to be doped with inactive ions], Fig. 2, Col 4, Lin. 13).
In view of such teachings of Abou-Khalil and Boudou, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to have the polycrystalline gate in the same polycrystalline resistor region to simplify fabrication steps and reduce required structures for the electrical function of the resistor device.  It would have been obvious to try through routine experimentation or to optimize fabrication parameters by one in the art to utilize the benefit of the same layer with different doping concentrations to fabricate the gate device or other active structures (see MPEP § 2144.07).

Regarding claim 13, the invention of Abou-Khalil teaches,
a well region (238, Fig. 3, Col. 3, Lin. 61) in the semiconductor substrate (225, Fig. 3, Col. 3, Lin. 54).
The invention of Abou-Khalil does not specifically teach,
a well region in the semiconductor substrate under the dopant-including polycrystalline region.
However, it is noted that the invention of Abou-Khalil does teach,
a well region (238, Fig. 3, Col. 3, Lin. 61) in the semiconductor substrate (225, Fig. 3, Col. 3, Lin. 54) within the same layer as the dopant-including polycrystalline region (243, Fig. 3, Col. 3, Lin. 58).
Referring to the invention of Boudou, Boudou teaches,
a well region (14a/14b, Fig. 2, Col. 3. Lin. 24) in the semiconductor substrate (12, Fig. 2, Col. 3, Lin. 20) under the dopant-including polycrystalline region (17b/17c [by means of mask 20 wherein exposed regions where resistors are to be doped], Fig. 2, Col 4, Lin. 13).
In view of such teachings of Abou-Khalil and Boudou, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form well regions within the semiconductor substrate material due to known simplified, reduced fabrication steps, to include but not limited to, utilizing said regions for electrical transport from the potential region to active device regions for the proper function of a gate structure/pn-junction (see MPEP § 2144.07).

Regarding claim 15, the invention of Abou-Khalil does not specifically teach,
wherein the argon-including polycrystalline contacts an underside of the polycrystalline resistor region.
Referring to the invention of Boudou, Boudou teaches,
the structure of claim 14, wherein the argon-including polycrystalline region (17b/17c [by means of mask 20 wherein exposed regions where resistors are to be doped with inactive argon ions], Fig. 2, Col 4, Lin. 13 and 23) contacts an underside of the polycrystalline resistor region (wherein 17b/17c in under 17, Fig. 2).
In view of such teachings of Abou-Khalil and Boudou, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to directly contact said layers to reduce fabrication costs (i.e. minimal processing steps) and to achieve electrical and thermal contacts for efficient device operation (i.e. thermal exchange, cooling, and/or electrical transport and resistivity) (see § MPEP 2144.07).

Regarding claim 18, the invention of Abou-Khalil teaches,
a well region (238, Fig. 3, Col. 3, Lin. 61) in the semiconductor substrate (225, Fig. 3, Col. 3, Lin. 54).
The invention of Abou-Khalil does not specifically teach,
a well region in the semiconductor substrate under the argon-including polycrystalline region.
However, it is noted that the invention of Abou-Khalil does teach,
a well region (238, Fig. 3, Col. 3, Lin. 61) in the semiconductor substrate (225, Fig. 3, Col. 3, Lin. 54) within the same layer as the argon-including polycrystalline region (243, Fig. 3, Col. 3, Lin. 58).
Referring to the invention of Boudou, Boudou teaches,
a well region (14a/14b, Fig. 2, Col. 3. Lin. 24) in the semiconductor substrate (12, Fig. 2, Col. 3, Lin. 20) under the argon-including polycrystalline region (17b/17c [by means of mask 20 wherein exposed regions where resistors are to be doped with inactive argon ions], Fig. 2, Col 4, Lin. 13).
In view of such teachings of Abou-Khalil and Boudou, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form well regions within the semiconductor substrate material due to known simplified, reduced fabrication steps, to include but not limited to, utilizing said regions for electrical transport from the potential region to active device regions for the proper function of a gate structure/pn-junction (see MPEP § 2144.07).

Regarding claim 19, the invention of Abou-Khalil teaches,
implanting a noble gas element (Col 3., Lin. 38) into: a first monocrystalline region (243, Fig. 2, Col. 3, Lin. 58) in a semiconductor substrate (225 [comprising 228, Col. 3, Lin. 58], Fig. 3, Col. 3, Lin. 54) to form a first dopant-including polycrystalline region (240/243, Fig. 3, Col. 3. Lin. 65 – Col. 4, Lin. 2), and
annealing to reform an upper portion of the first dopant-including polycrystalline region into a reformed monocrystalline active region (wherein barrier 243 prevents the amorphized region of the polysilicon resistor 240 from recrystallizing back to single crystal silicon with remaining regions as polysilicon, Col. 4, Lin. 2), leaving a portion of the first dopant-including polycrystalline region as an isolation layer under (beside instead beneath, Fig. 3) the reformed monocrystalline active region (243); and 
forming an active device (231, Fig. 3, Col. 3, Lin. 59) over the reformed monocrystalline active region (243) and a polycrystalline resistor.
The invention of Abou-Khalil does not specifically teach in one embodiment, 
an oxide layer in the semiconductor substrate to create a dopant-including polycrystalline region under the oxide layer, and a second monocrystalline region in the semiconductor substrate to create a second dopant-including polycrystalline region, and
forming an active device over the reformed monocrystalline active region and a polycrystalline resistor over the one of the oxide layer and the second dopant-including polycrystalline region, and
wherein the oxide layer is part of one of a trench isolation arrangement, and a gate dielectric layer.
However, it is noted that the invention of Abou-Khalil does teach in another embodiment,
an oxide layer (713, Fig. 7, Col. 5, Lin. 48) in the semiconductor substrate (505, Fig. 7, Col. 5, Lin. 20) to create a dopant-including polycrystalline region (716/717, Fig. 7, Col. 5, Lin. 48) under the oxide layer (713), and a second monocrystalline region (region under 710, Fig. 7) in the semiconductor substrate (505) to create a second dopant-including polycrystalline region (707, Fig. 7, Col. 5, Lin. 44).  In addition, the prior art of record also teaches localized, controlled doping of the resistor bodies (Col. 5, Lin. 60).
Referring to the invention of Boudou, Boudou teaches,
forming an active device (14, Fig. 2, Col. 3, Lin. 24) over the active region and a polycrystalline resistor (comprising 11, Fig. 2) over the one of the oxide layer (16, Fig. 2, Col. 3, Lin. 31) and the second dopant-including polycrystalline region (wherein 17b and 17c are separate regions and 17b is also separated by resistor 11, Fig. 2; see also wherein 14a and 14b are actively doped areas forming source and drain, Fig. 2, Col. 3, Lin. 27).
Referring to the invention of Matsui, Matsui teaches,
an oxide layer (wherein 114b contacts 114a to form a single layer and separate sections of 114a as a gate dielectric, Fig. 16E, Col. 29, Lin. 27; see also wherein oxide layer 414 of patterned 416 is a back dielectric portion wherein 416 forms the electrode, Fig. 50) in the semiconductor substrate (112, Fig. 15, Col. 30, Lin. 63; see also 412, Fig. 50, Col. 51, Lin. 6) to create a dopant-including polycrystalline region under the oxide layer (wherein 119 is above 115 and 115, Fig. 16E; see also wherein 413 is under 414, Fig. 50), and a second monocrystalline region in the semiconductor substrate (Col. 29, Lin. 17 and Col. 49, Lin. 58) to create a second dopant-including polycrystalline region (wherein two 115 regions and three 119 regions are depicted, Fig. 16E; see also two 415 regions and surrounding 414 regions, Fig. 50);
and the second dopant-including polycrystalline region, and 
wherein the oxide layer (114a/114b) is part of one of a trench isolation arrangement (wherein 114b forms trenches separating 115 sections, Fig. 16E; see also wherein 414 fills trenches in layer 413, Fig. 50), and a gate dielectric layer (Col. 51, Lin. 16).
In view of such teachings of Abou-Khalil, Boudou, and Matsui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the said device substrate and associated semiconductor layers utilizing said method of ion implantation and annealing with forming separate regions to minimize processing steps and material required for the electrical structuring and functioning of the subsequent active device.  Furthermore, direct contact of said layers would have been obvious for thermal exchange of the semiconductor device upon use of the end active structure.  In addition, it would have been known to isolate regions (i.e. such as monocrystalline, polycrystalline, and through trench isolation regions) under the active device for control of electrical properties (i.e. resistivity across the device) through known (as taught by the prior art of record) fabrication methods (see MPEP 2144.07).

Regarding claim 20, the invention of Abou-Khalil teaches,
removing a nitride cap (sacrificial layer 511, Fig. 6-7, Col. 5, Lin. 44) from over the second dopant-including polycrystalline region (left side region of 508, Fig. 6-7; region under 710, Fig. 7), prior to forming the active device (such as a FET, Fig. 8, Col. 5, Lin. 51).
In view of such teachings of Abou-Khalil,
it would have been obvious to one of ordinary skill in the art at the time of the invention to include protect the underlying layer for the subsequent fabrication steps of an active device (i.e. forming channels, electrodes, p/n-wells, or other active structures) (see MPEP § 2144.07).

Allowable Subject Matter

Claims 7-8, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 7 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a silicide layer on the polycrystalline resistor region, the silicide layer extending from the first contact to the second contact,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 8 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the first contact to the second contact land on a discontinuous silicide layer, the discontinuous silicide layer being on the polycrystalline resistor region,” in combination with the rest of claim limitations as claimed and defined by the Applicant.


Regarding dependent Claim 17 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a silicide layer on the polycrystalline resistor region, the silicide layer extending from the first contact to the second contact,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Aitken et al.		[US 2005/0263850 A1]
Botula et al.		[US 2013/0140668 A1]
Lim et al.		[US 2014/0183657 A1]
Kanike et al.		[US 2012/0196423 A1]
Thurmer et al.		[US 2015/0031179 A1]
Wong et al.		[US 2006/0263957 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819